DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This office action is in response Applicant’s arguments/remarks filed on 04/28/2022.
Regarding claim 3 and 11, Applicant argues that neither Andrei nor Marcoux disclose or suggest the use of a tunable filter (see, pages 11 and 12).	Examiner respectfully disagrees because the term “tunable filter” can be defined by one of ordinary skill in the telecommunication industry as “a type of bandpass filters whose passband frequency can be fine-tuned. The passband frequency can be modified digitally, with a known (mechanically) or by using a control voltage.” Similarly, the cited prior art Andrei (US 20190052237) teaches in Para. [0087], “The upper first frequency selective element 116 and the lower first frequency selective element 117 are adapted according to the frequency band that is amplified by respective amplifiers 111, 112. This means, that the passband of or frequency range that is passed through by the respective filters is at least as large as the frequency band of the respective signal path 109, 110” (underlined for emphasis). Thus, adapting the selective elements 116 and 117 (i.e., low pass and high pass filter, respectively) can be equated as “tunable filter” because these elements are tuned to a frequency band so that the respective frequency range can pass through by this filters. 
Thus, contrary to the Applicant’s arguments the cited prior arts teaches each and every elements of claims 3 and 11. Therefore, rejections have been maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 20180083656, hereinafter “Ray”), in view of Andrei et al. (US 20190052237, hereinafter “Andrei”) and further in view of Marcoux et al. (US 20210014092, hereinafter “Marc”).
Regarding claim 3, Ray discloses,
 	“A method for estimating frequency and bandwidth of signals (The method involves taking the combined energy output of a large set of BSS filters that are operating under a blind source separation algorithm that looks for signals of interest, along with instantaneous filter characteristics such as center frequency, bandwidth and spectral response, and records a weighted spread energy into a frequency- and time-based histogram, see abstract), the method comprising: transducing electromagnetic radiation carrying a repetitive signal into an analog electrical signal (first radar signal 114 may be transmitted to sensor 103 by first radar signal emitter 106 as a pulse having signal characteristics including, without limitation, a frequency (e.g., a center frequency) and a bandwidth, Para. [0046]), converting the analog electrical signal into signal samples (a single pulse of first radar signal 114 is received at signal denoising module 118 as a mixed signal Para. [0046] and signal denoising module 118 transmits a denoised signal 124 and a plurality of state energy signals 126. Also, in an exemplary implementation, the plurality of state energy signals 126 are representative of a state output 202 of the signal denoising module 118, Para. [0051]).”
 	However, Roy does not discloses, “inputting the signal samples to first and second filters having partially overlapping bandwidths that include a frequency range bounded by lower- and upper-bound frequencies and having a center frequency; outputting first filtered signal samples from the first filter and second filtered signal samples from the second filter in response to inputting the digital signal samples; and processing the first and second filtered signal samples to generate frequency/bandwidth digital data representing an estimated frequency and an estimated bandwidth of the repetitive signal, generating filter coefficients for a tunable filter which are functions of the estimated frequency and the estimated bandwidth; and tuning the tunable filter in accordance with the filter coefficients.”
	In similar field of endeavor, Andrei discloses, inputting the signal samples (Fig. 1 shows the signal splitter 102 receives the incoming signal 101 via the input port 103. The signal splitter 102 splits the incoming signal 101 into the split signals 107, 108.) to first and second filters having (that the upper first frequency selective element 116 is a low pass filter, and that the lower first frequency selective element 117 is a high pass filter, Para. [0087]) partially overlapping bandwidths that include a frequency range bounded by lower- and upper-bound frequencies (These two frequency bands 550, 551 represent the two overlapping frequency bands 550, 551 of two signal paths 109, 110, 209, 210, Fig. 1, Fig. 2 and Fig. 5) and having a center frequency (see, center frequency fc shown in Fig. 5); outputting first filtered signal samples from the first filter and second filtered signal samples from the second filter in response to inputting the digital signal samples (In the lower part of the diagram, the combined or output frequency band 552 is shown. It can be seen, that the output frequency band 552 comprises the lower part (regarding frequency) of the frequency band 550 and the upper part (regarding frequency) of the frequency band 551. In the overlap region a small signal overshoot is present, Para. [0114]-0118]) and generating filter coefficients for a tunable filter which are functions of the estimated frequency and the estimated bandwidth; and tuning the tunable filter in accordance with the filter coefficients  (The upper first frequency selective element 116 and the lower first frequency selective element 117 are adapted according to the frequency band that is amplified by respective amplifiers 111, 112. This means, that the passband of or frequency range that is passed through by the respective filters is at least as large as the frequency band of the respective signal path 109, 110, Paras. [0085]-[0087]).” 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Roy by specifically providing inputting the signal samples to first and second filters having partially overlapping bandwidths that include a frequency range bounded by lower- and upper-bound frequencies and having a center frequency; outputting first filtered signal samples from the first filter and second filtered signal samples from the second filter in response to inputting the digital signal samples, as taught by Andrei for the purpose of  providing a simplified amplifier arrangement with a large instantaneous bandwidth (Para. [0009]).
	Further, the combination of Roy and Andrei does not explicitly disclose, “processing the first and second filtered signal samples to generate frequency/bandwidth digital data representing an estimated frequency and an estimated bandwidth of the repetitive signal.”
	In a similar field of endeavor, Marc discloses, “processing the first and second filtered signal samples to generate frequency/bandwidth digital data representing an estimated frequency and an estimated bandwidth of the repetitive signal (a signal preprocessor of the receiver system generates a resampled signal from the wireless signal based on features extracted from the wireless signal. In some embodiments, the features extracted from the wireless signal may include one or more of an estimated carrier frequency, an estimated bandwidth, or an estimated symbol rate. In some embodiments, step 304 includes steps 304A-B….. the signal preprocessor filters the wireless signal to determine an estimated center frequency and  estimated bandwidth of the wireless signal, Fig. 3 and Paras. [0062-0067] ).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Roy and Andrei  by specifically providing processing the first and second filtered signal samples to generate frequency/bandwidth digital data representing an estimated frequency and an estimated bandwidth of the repetitive signal, as taught by Marc for the purpose of providing technique to improve the classification accuracies of automatic modulation classifiers (Para. [0005]).
	Regarding claim 2, the combination of Roy, Andrei and Marc discloses everything claimed as applied above (see, claim 3), further Andrei discloses, “wherein the first fixed filter has a center frequency equal to the lower-bound frequency and the second fixed filter has a center frequency equal to the upper-bound frequency (In the lower part of the diagram, the combined or output frequency band 552 is shown. It can be seen, that the output frequency band 552 comprises the lower part (regarding frequency) of the frequency band 550 and the upper part (regarding frequency) of the frequency band 551. In the overlap region a small signal overshoot is present, Para. [0114]-0118])”
	
	Regarding claim 4, the combination of Roy, Andrei and Marc discloses everything claimed as applied above (see, claim 3), further Andrei discloses, “inputting the signal samples to the tunable filter after tuning ((Fig. 1 shows the signal splitter 102 receives the incoming signal 101 via the input port 103. The signal splitter 102 splits the incoming signal 101 into the split signals 107, 108.)); and outputting filtered signal samples from the tunable filter after tuning and in response to inputting the digital signal samples (In the lower part of the diagram, the combined or output frequency band 552 is shown. It can be seen, that the output frequency band 552 comprises the lower part (regarding frequency) of the frequency band 550 and the upper part (regarding frequency) of the frequency band 551. In the overlap region a small signal overshoot is present, Para. [0114]-0118]).”
 Regarding claim 11, Ray discloses,
   	“A system for processing repetitive (The method involves taking the combined energy output of a large set of BSS filters that are operating under a blind source separation algorithm that looks for signals of interest, along with instantaneous filter characteristics such as center frequency, bandwidth and spectral response, and records a weighted spread energy into a frequency- and time-based histogram, see abstract) signals, the system comprising: a sensor configured to transduce electromagnetic radiation carrying a repetitive signal into an analog electrical signal (first radar signal 114 may be transmitted to sensor 103 by first radar signal emitter 106 as a pulse having signal characteristics including, without limitation, a frequency (e.g., a center frequency) and a bandwidth, Para. [0046]); an analog-to-digital converter configured to convert the analog electrical signal into signal samples (a single pulse of first radar signal 114 is received at signal denoising module 118 as a mixed signal Para. [0046] and signal denoising module 118 transmits a denoised signal 124 and a plurality of state energy signals 126. Also, in an exemplary implementation, the plurality of state energy signals 126 are representative of a state output 202 of the signal denoising module 118, Para. [0051]).”
 	However, Roy does not discloses, “a signal frequency/bandwidth estimator comprising first and second filters connected to receive the signal samples and signal processing circuitry configured to process filtered signal samples from the first and second filters to generate frequency/bandwidth digital data representing an estimated frequency and an estimated bandwidth of the repetitive signal; and a signal separation and tracking channel comprising a tunable filter connected to receive the signal samples and configured to filter the signal samples using filter coefficients which are a function of the estimated frequency and estimated bandwidth, wherein the first and second filters have partially overlapping bandwidths that include a frequency range bounded by lower- and upper-bound frequencies and having a center frequency.”
 	In similar field of endeavor, Andrei discloses, “a signal frequency/bandwidth estimator comprising first and second filters  (that the upper first frequency selective element 116 is a low pass filter, and that the lower first frequency selective element 117 is a high pass filter, Para. [0087]) connected to receive the signal samples (Fig. 1 shows the signal splitter 102 receives the incoming signal 101 via the input port 103. The signal splitter 102 splits the incoming signal 101 into the split signals 107, 108.) and a signal separation and tracking channel comprising a tunable filter connected to receive the signal samples and configured to filter the signal samples using filter coefficients which are a function of the estimated frequency and estimated bandwidth (The upper first frequency selective element 116 and the lower first frequency selective element 117 are adapted according to the frequency band that is amplified by respective amplifiers 111, 112. This means, that the passband of or frequency range that is passed through by the respective filters is at least as large as the frequency band of the respective signal path 109, 110, Paras. [0085]-[0087]), wherein the first and second filters have partially overlapping bandwidths that include a frequency range bounded by lower- and upper-bound frequencies and having a center frequency (In the lower part of the diagram, the combined or output frequency band 552 is shown. It can be seen, that the output frequency band 552 comprises the lower part (regarding frequency) of the frequency band 550 and the upper part (regarding frequency) of the frequency band 551. In the overlap region a small signal overshoot is present, Para. [0114]-0118]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Roy by specifically providing a signal frequency/bandwidth estimator comprising first and second filters connected to receive the signal samples and a signal separation and tracking channel comprising a tunable filter connected to receive the signal samples and configured to filter the signal samples using filter coefficients which are a function of the estimated frequency and estimated bandwidth, wherein the first and second filters have partially overlapping bandwidths that include a frequency range bounded by lower- and upper-bound frequencies and having a center frequency, as taught by Andrei for the purpose of  providing a simplified amplifier arrangement with a large instantaneous bandwidth (Para. [0009]).
	Further, the combination of Roy and Andrei does not explicitly disclose, “signal processing circuitry configured to process filtered signal samples from the first and second filters to generate frequency/bandwidth digital data representing an estimated frequency and an estimated bandwidth of the repetitive signal.”
	In a similar field of endeavor, Marc discloses, “signal processing circuitry configured to process filtered signal samples from the first and second filters to generate frequency/bandwidth digital data representing an estimated frequency and an estimated bandwidth of the repetitive signal (a signal preprocessor of the receiver system generates a resampled signal from the wireless signal based on features extracted from the wireless signal. In some embodiments, the features extracted from the wireless signal may include one or more of an estimated carrier frequency, an estimated bandwidth, or an estimated symbol rate. In some embodiments, step 304 includes steps 304A-B….. signal preprocessor filters the wireless signal to determine an estimated center frequency and  estimated bandwidth of the wireless signal, Fig. 3 and Paras. [0062-0067] ).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Roy and Andrei  by specifically providing signal processing circuitry configured to process filtered signal samples from the first and second filters to generate frequency/bandwidth digital data representing an estimated frequency and an estimated bandwidth of the repetitive signal, as taught by Marc for the purpose of providing technique to improve the classification accuracies of automatic modulation classifiers (Para. [0005]).
	Regarding claim 12, the combination of Roy, Andrei and Marc discloses everything claimed as applied above (see, claim 11), further Andrei discloses, “wherein the first fixed filter has a center frequency equal to the lower-bound frequency and the second fixed filter has a center frequency equal to the upper-bound frequency (In the lower part of the diagram, the combined or output frequency band 552 is shown. It can be seen, that the output frequency band 552 comprises the lower part (regarding frequency) of the frequency band 550 and the upper part (regarding frequency) of the frequency band 551. In the overlap region a small signal overshoot is present, Para. [0114]-0118])”

Allowable Subject Matter
Claims 20-22 are allowed.

			 Statement of Reasons for Allowance
  With respect to the allowed independent claim 20, the following is an Examiner’s statement of reasons for allowance:
       The closest prior art, Andrei et al. (US 20190052237, hereinafter “Andrei”), teaches:
 	“A signal cueing system  comprising: first and second filters connected to receive signal samples (that the upper first frequency selective element 116 is a low pass filter, and that the lower first frequency selective element 117 is a high pass filter, Para. [0087]) of a repetitive signal  (Fig. 1 shows the signal splitter 102 receives the incoming signal 101 via the input port 103. The signal splitter 102 splits the incoming signal 101 into the split signals 107, 108.) and configured to output filtered signal samples (The upper first frequency selective element 116 and the lower first frequency selective element 117 are adapted according to the frequency band that is amplified by respective amplifiers 111, 112. This means, that the passband of or frequency range that is passed through by the respective filters is at least as large as the frequency band of the respective signal path 109, 110, Paras. [0085]-[0087]), wherein the first and second filters have partially overlapping bandwidths that include a frequency range bounded by lower- and upper-bound frequencies and having a center frequency (In the lower part of the diagram, the combined or output frequency band 552 is shown. It can be seen, that the output frequency band 552 comprises the lower part (regarding frequency) of the frequency band 550 and the upper part (regarding frequency) of the frequency band 551. In the overlap region a small signal overshoot is present, Para. [0114]-0118]).” 	The closest secondary prior art, Marcoux et al. (US 20210014092, hereinafter “Marc”), teaches:
 	“the system comprising signal processing circuitry configured to process filtered signal samples from the first and second filters to generate frequency/bandwidth digital data representing an estimated frequency and an estimated bandwidth of the repetitive signal (a signal preprocessor of the receiver system generates a resampled signal from the wireless signal based on features extracted from the wireless signal. In some embodiments, the features extracted from the wireless signal may include one or more of an estimated carrier frequency, an estimated bandwidth, or an estimated symbol rate. In some embodiments, step 304 includes steps 304A-B….. signal preprocessor filters the wireless signal to determine an estimated center frequency and  estimated bandwidth of the wireless signal, Fig. 3 and Paras. [0062-0067] ).”
The closest prior art, Roy, Andrei and Marc, whether taken alone or combination, do not teach or suggest the following novel features: 
“The system comprising the signal processing circuitry comprises: a feature vector computation module configured to compute first through fourth feature vectors based on first and second filtered signal samples respectively out by the first and second filters; a first 2-D lookup table which is connected to receive the first and second feature vectors from the feature vector computation module and configured to store frequency offsets and output an interpolated frequency offset based on the first and second feature vectors; a first adder connected to add the center frequency to an interpolated frequency offset output by the first 2-D lookup table to generate an estimated lower frequency; a second 2-D lookup table which is connected to receive the third and fourth feature vectors from the feature vector computation module and configured to store frequency offsets and output an interpolated frequency offset based on the third and fourth feature vectors; and a second adder connected to add the center frequency to an interpolated frequency offset output by the second 2-D lookup table to generate an estimated upper frequency”,  in combination with all the recited limitations of the claim 20.
 	Dependent claims 21 and 22 are allowed as those inherit the allowable subject matter from clam 20.

Claims 5-10, 13-18 and 20-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art, Roy, Andrei and Marc, whether taken alone or combination, do not teach or suggest the following novel features:
“the method comprising processing the filtered signal samples from the tunable filter to generate pulse descriptor words comprising respective data sets of parameter values of the repetitive signal, wherein each data set of parameter values making up a pulse descriptor word comprises amplitude, time of arrival, and frequency”, in combination with all the recited limitations of the claim 1, 3 and 4.
Claims 6 and 7 are also allowable because of claim dependencies to claim 5. 

Regarding claim 8, the following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art, Roy, Andrei and Marc, whether taken alone or combination, do not teach or suggest the following novel features:
“The method  comprising: creating first and second 2-D lookup tables which store frequency offsets and third and fourth 2-D lookup tables which store bandwidths; computing first through fourth feature vectors based on the first and second filtered signal samples; inputting the first and second feature vectors into the first and third 2-D lookup tables; inputting the third and fourth feature vectors into the second and fourth 2-D lookup tables; outputting an estimated lower frequency offset and an associated estimated bandwidth from the first and third 2-D lookup tables in response to inputting the first and second feature vectors; estimating a lower frequency by adding the center frequency to the estimated lower frequency offset; outputting an estimated upper frequency offset and an associated estimated bandwidth from the second and fourth 2-D lookup tables in response to inputting the third and fourth feature vectors; estimating an upper frequency by adding the center frequency to the upper frequency offset; selecting either the estimated lower frequency or the estimated upper frequency; and outputting a signal representing the selected estimated frequency and the associated estimated bandwidth”, in combination with all the recited limitations of the claims 1 and 3.
Claims 9 and 10 are also allowable because of claim dependencies to claim 8. 

Regarding claim 13, the following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art, Roy, Andrei and Marc, whether taken alone or combination, do not teach or suggest the following novel features: 
“The system comprising a pulse descriptor word generator connected to receive filtered signal samples from the tunable filter and configured to process the filtered signal samples from the tunable filter to generate pulse descriptor words comprising respective data sets of parameter values of the repetitive signal, wherein each data set of parameter values making up a pulse descriptor word comprises amplitude, time of arrival, and frequency”, in combination with all the recited limitations of the claims 11.

Regarding claim 14, the following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art, Roy, Andrei and Marc, whether taken alone or combination, do not teach or suggest the following novel features: 
“The system comprising the signal processing circuitry comprises: a feature vector computation module configured to compute first through fourth feature vectors based on first and second filtered signal samples respectively out by the first and second filters; a first 2-D lookup table which is connected to receive the first and second feature vectors from the feature vector computation module and configured to store frequency offsets and output an interpolated frequency offset based on the first and second feature vectors; and a first adder connected to add the center frequency to an interpolated frequency offset output by the first 2-D lookup table to generate an estimated lower frequency”, in combination with all the recited limitations of the claims 11.
Claims 15-18 are also allowable because of claim dependencies to claim 8. 

Regarding claim 20, the following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art, Roy, Andrei and Marc, whether taken alone or combination, do not teach or suggest the following novel features: 
“The system comprising the signal processing circuitry comprises: a feature vector computation module configured to compute first through fourth feature vectors based on first and second filtered signal samples respectively out by the first and second filters; a first 2-D lookup table which is connected to receive the first and second feature vectors from the feature vector computation module and configured to store frequency offsets and output an interpolated frequency offset based on the first and second feature vectors; a first adder connected to add the center frequency to an interpolated frequency offset output by the first 2-D lookup table to generate an estimated lower frequency; a second 2-D lookup table which is connected to receive the third and fourth feature vectors from the feature vector computation module and configured to store frequency offsets and output an interpolated frequency offset based on the third and fourth feature vectors; and a second adder connected to add the center frequency to an interpolated frequency offset output by the second 2-D lookup table to generate an estimated upper frequency”,  in combination with all the recited limitations of the claims 19.
Claims 21 and 22 are also allowable because of claim dependencies to claim 20. 

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20200191911: The invention is related to providing a digital baseband signal using a radar receiver. The baseband signal comprises a plurality of segments, wherein each segment is assigned to a chirp of an emitted chirp sequence and each segment comprises a specific number of samples. For each signal sequence of n samples of the segments, where n in each case denotes a specific sample position within the respective segment.
 	US 20130157599: The invention is related to a method and apparatus for detecting signals. According to an embodiment, energy waves are received at a first receiver system and a second receiver system. The first receiver system generates first information using the energy waves received at the first receiver system. The first receiver system receives second information generated using the energy waves received at the second receiver system from the second receiver system. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641